Citation Nr: 0908647	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service connected 
degenerative disc disease, lumbar spine, currently evaluated 
as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an October 2008 rating decision, the RO increased the 
rating for the Veteran's service-connected degenerative disc 
disease of the lumbar spine to 20 percent disabling, 
effective July 14, 2004.  However, as that grant did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The rating decision on appeal was issued on June 27, 2005, 
and the decision letter was mailed to the Veteran on June 28, 
2005.  The RO issued the Statement of the Case on October 25, 
2006, and the Veteran's substantive appeal was received 
January 12, 2007.  The RO accepted the substantive appeal as 
timely because it was received within one year of the June 
2006 rating decision addressing the claim on appeal.  Thus, 
the Board will accept jurisdiction over the appeal.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).


FINDINGS OF FACT

The Veteran has forward flexion of the thoracolumbar spine to 
45 degrees, with pain beginning at 30 degrees; there are no 
objective findings of neurologic abnormalities associated 
with his spine disability.




CONCLUSION OF LAW

The criteria for a rating of 40 percent for degenerative disc 
disease, lumbar spine, have been more nearly approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Sanders, 
supra; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders at 881.

In this case, in a September 2004, issued prior to the 
decision on appeal, and in an October 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  March 2006 and June 2008 letters 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment and daily 
life, provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or 
ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation, and provided relevant 
rating criteria for evaluating his disabilities.  The case 
was last adjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, and a VA 
examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing argument concerning his claim that showed his 
actual knowledge of the duty to assist.  Further, he 
described his functional difficulties during his VA 
examination, and was provided with the relevant rating 
criteria in the October 2006 statement of the case.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran, especially 
given the favorable determination.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 
a 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 20 percent evaluation requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
throacolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  38 C.F.R. § 4.71a (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Any associated objective 
neurologic abnormalities may be evaluated separately under an 
appropriate diagnostic code.  Id., at Note 1.

The Veteran's spinal condition could alternatively be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under that 
Formula, for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted; with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., at Note (1).   

The Veteran was initially granted service connection for his 
back condition in a February 1997 rating decision.  In July 
2004 the Veteran filed the instant claim for an increased 
rating, and complained that his back condition caused him 
extreme pain and very limited mobility.  The Veteran was 
scheduled for a VA examination in October 2004, after 
indicating that he believed the Department of Corrections 
would transport him to the examination; however, the Veteran 
was unable to attend.  In June 2005 the RO issued a rating 
decision which continued the Veteran's noncompensable 
evaluation as there was no objective medical evidence showing 
an increase in severity of the Veteran's condition.

In his notice of disagreement the Veteran contended that the 
RO failed to consider other diagnostic codes in addressing 
his condition in their June 2005 rating decision, and he 
suggested diagnostic codes under old rating criteria.  While 
the Veteran was evaluated under Diagnostic Code 5295 when he 
was granted service connection in February 1997, on September 
26, 2003, revised rating criteria for evaluating spine 
disabilities went into effect and changed the applicable 
diagnostic codes.  As the Veteran's claim was received after 
that date, the current rating criteria must be applied. 

In an attempt to obtain alternative medical evidence of the 
Veteran's current condition the RO made two requests for 
treatment records from a physician at the facility, but both 
requests went unanswered.  In May 2006 the Veteran sent a 
letter stating that the physician at the facility would not 
release his records.  The 
RO issued a rating decision in June 2006 which continued the 
Veteran's noncompensable rating, as there continued to be no 
medical evidence of the Veteran's current lumbar spine 
condition.

In July 2007 the Veteran was afforded a VA spine examination, 
and the physician was able to review the Veteran's medical 
records in conjunction with the examination.  During the 
examination the Veteran gave a history of being in a motor 
vehicle accident in 1983 which injured his back, and stated 
that his lumbar spine pain had increased in recent years.  
The Veteran reported that he used a back brace when 
anticipating increased activity.  The examiner noted that the 
Veteran's pain was in the mid lumbosacral area and that it 
would radiate to the Veteran's right buttock and down the 
back of his leg toward his knee.  The Veteran reported that 
he had severe flare-ups every 2 months that would limit his 
activities, but that he was still able to do activities of 
daily life.  The examiner noted that the Veteran had a normal 
posture and gait, and that the Veteran did not have any 
abnormal spinal curvatures.  The Veteran was given a sensory 
examination of his lower extremities which indicated that his 
reaction to vibration, pain, light touch, and position sense 
were all normal.  The Veteran's reflexes were also all 
normal.  The Veteran did not present with thoracolumbar spine 
ankylosis.

A range of motion examination showed that the Veteran had 
flexion to 45 degrees with pain at 30 degrees both active and 
passive; with an additional loss of motion on repetitive use 
due to pain resulting in flexion to 40 degrees.  The Veteran 
had extension to 10 degrees with pain beginning at 10 degrees 
both active and passive, with additional loss of motion on 
repetitive use due to pain so that repetitive movement had to 
stop after two repetitions.  The Veteran had lateral flexion 
to the right and left to 30 degrees with no additional loss 
of motion on repetition.  The examiner found that the Veteran 
was positive for Lasegue's sign on his right side.  The 
Veteran's lumbar spine was x-rayed and no fracture or 
subluxation was identified, but there was disc space 
narrowing at the L5, S1.  Moderate degenerative changes were 
noted within the joint spaces.  The examiner diagnosed the 
Veteran with degenerative disc disease of the lumbosacral 
spine.  

The examination report noted that the Veteran is assigned to 
a paint crew at the correctional facility and works part 
time.  The time lost from work during the last 12 months was 
less than one week.

The July 2007 VA examination showed that the Veteran had a 
decreased range of motion due to his degenerative joint 
disease, with painful motion beginning at 30 degrees.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's low back disability more closely 
approximates a rating of 40 percent.  As the Veteran was 
negative for thoracolumbar ankylosis a 50 rating under 
Diagnostic Code 5237 is not warranted. 

Also, the evidence does not establish, and the Veteran does 
not contend, that he suffers from incapacitating episodes of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician or treatment by a physician.  In 
this regard, he has lost less than one week of work during 
the last 12 month period.  Thus, 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes would not provide a higher 
evaluation.  In addition, neurological examination of the 
lower extremities was normal.  Thus, a separate rating for 
neurological symptom is not warranted. 

Accordingly, the Board finds that the Veteran is entitled to 
a rating of 40 percent for his back disability, but no 
higher. 

The Board has also considered whether the Veteran's back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."). Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for a greater evaluation or 
separate evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease, lumbar spine, is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


